Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment and remarks on 15 December 2020.
Claims 1-20 are presently pending for examination.

Response to Arguments
2.	Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Applicant argues,
A)	The combined prior art or record don not teach or disclose feature variable placeholder.
B) There is no motivation for combine the teachings of Shani with that of MORDO.

In response,
A)	Indeed the combined reference disclose feature variable placeholder. In particular, MORDO which is directed to a system for performing experiments for a website building environment wherein a random variable is used to as placeholder for both AB testing and feature toggle experiment that allows the experiment creator to 
B)	There is a clear motivation for combining the teachings of Shani with that MORDO as the two reference are analogous and directed to the same field of endeavor. Specifically, Shani is directed to functional and performance testing for activating feature such as GUI that user can utilize (see Shani, ¶ [0001], [0009] and [0019]-[0020]). Similarly, MORDO is directed to a website building system comprising experiment management configured to create, manage and test webpage feature toggles (see MORDO, ¶ [0002], [0006] and [0090]-[0092]). Therefore, the two combined reference are indeed combinable as they belong to the same field of endeavor and solving similar feature testing problems.
Applicant has had an opportunity to amend the claimed subject matter, and has failed to modify the claim language to distinguish over the prior art of record by clarifying or substantially narrowing the claim language.  Thus, Applicant apparently intends that a broad interpretation be given to the claims and the Examiner has adopted such in the present and previous Office action rejections.  See In re Prater and Wei, 162 USPQ 541 (CCPA 1969), and MPEP 2111. 
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, 
It is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claim invention.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MORDO et al., U. S. Patent Publication No. 2016/0124839 in view of Shani et al., U. S. Patent Publication No. 2016/0063282.

Regarding claim 1, MORDO discloses a method comprising: receiving an identification of a feature associated with digital content of a third-party content provider, wherein the identification comprises a feature variable placeholder associated with the feature (see MORDO, ¶ [0025], [0141]-[0142] and [0241]); and configuring, by the processing device, one or more rules on the experimentation system to determine: when and to whom the feature is to be deployed, based on the feature flag (see MORDO, ¶ [0091]-
Although MORDO discloses the invention substantially as claimed, it does not explicitly disclose receiving a configuration of a feature flag associated with the feature; determining, by a processing device of an experimentation system, a plurality of feature variable values corresponding to the feature variable placeholder. 
Shani teaches receiving a configuration of a feature flag associated with the feature (see Shani, ¶ [0010]-[0017]); determining, by a processing device of an experimentation system, a plurality of feature variable values corresponding to the feature variable placeholder (see Shani, ¶ [0009], [0011] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Shani with that of MORDO in order to efficiently optimize webpage features utilizing feature flags.

Regarding claim 2, MORDO-Shani teaches further comprising: receiving, from the third-party content provider, a request to connect the digital content to an experimentation platform; and in response to receiving the request, establishing a connection between the digital content and the experimentation platform (see MORDO, ¶ [0072]-[0073]).  

Regarding claim 3, MORDO-Shani teaches wherein the identification is received via the connection (see MORDO, ¶ [0127]).  



Regarding claim 5, MORDO-Shani teaches wherein the connection is a local connection (see MORDO, 0107).  

Regarding claim 6, MORDO-Shani teaches wherein the connection is a nonlocal network connection (see MORDO, ¶ [0236]).  

Regarding claim 7, MORDO-Shani teaches wherein the identification of the feature comprises a unique identifier of the feature (see MORDO, ¶ [0122] and Shani, ¶ [0017]).  

Regarding claim 8, MORDO-Shani teaches wherein the feature flag comprises the unique identifier of the feature (see MORDO, ¶ [0122] and Shani ¶ [0018]).  

Regarding claim 9, MORDO-Shani teaches wherein the digital content is a web page or a software application (see MORDO, ¶ [0009]).  

Regarding claim 10, MORDO discloses a apparatus, comprising: a memory to store state information; a processing device operatively coupled to the memory, the processing device (see MORDO, fig. 2 item 10) to: receive a request to download digital 
Although MORDO discloses the invention substantially as claimed, it does not explicitly disclose determine that a client device associated with the request is to receive the feature based on a feature flag associated with the feature.
Shani teaches determine that a client device associated with the request is to receive the feature based on a feature flag associated with the feature (see Shani, ¶ [0009]-[0011]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Shani with that of MORDO in order to efficiently optimize webpage features utilizing feature flags.

Regarding claim 11, MORDO-Shani teaches wherein the selected feature variable value is selected randomly from a plurality of feature variable values (see MORDO, ¶ [0267] and [0293]).  

Regarding claim 12, MORDO-Shani teaches wherein the selected feature variable value is selected based on one or more characteristics of the client device (see MORDO, ¶ [0125]).  



Regarding claim 14, MORDO-Shani teaches wherein the one or more characteristics comprise information associated with a user of the client device (see MORDO, ¶ [0268]).  

Regarding claim 15, MORDO-Shani teaches wherein the processing device is further to: receive data identifying how a user interacted with the digital content: and select, based on the data, a new feature variable value to be provided instead of the feature variable placeholder in the future (see MORDO, ¶ [0022] and [0063]).  

Regarding claim 16, MORDO-Shani teaches wherein the feature variable value comprises one or more of: a text string, a Boolean value, an Integer, a Double, a data object, an image, or a video (see MORDO, ¶ [0066]).  

Regarding claim 17, MORDO-Shani teaches wherein the digital content is a web page or a software application (see MORDO, ¶ [0009]).  

Regarding claim 18, MORDO discloses a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: receive a request to download digital content of a third-party content provider, wherein the digital content comprises a feature and feature variable 
Although MORDO discloses the invention substantially as claimed, it does not explicitly disclose determine that a client device associated with the request is to receive the feature based on a feature flag associated with the feature.
Shani teaches determine that a client device associated with the request is to receive the feature based on a feature flag associated with the feature (see Shani, ¶ [0009]-[0011]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Shani with that of MORDO in order to efficiently optimize webpage features utilizing feature flags.

Regarding claim 19, MORDO-Shani teaches the processing device further to: receive data identifying how a user interacted with the digital content; and select, based on the data, a new feature variable value to be provided instead of the feature variable placeholder in the future (see MORDO, ¶ [0022] and [0063]).  

Regarding claim 20, MORDO-Shani teaches wherein the digital content is a web page or a software application (see MORDO, ¶ [0009]).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444